Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ Amendment to the Claims filed on 03/15/2021 is entered.
The Applicants’ Amendment to the Specification filed on 07/16/2021 is entered.
Claims 1-6, 17-20, and 23-28 are pending and under examination.
Response to Amendment/Argument
All objections and rejections made in a previous office action are withdrawn based on the Applicants’ Amendment to the Claims filed on 03/15/2021 in combination with the Applicants’ persuasive arguments.
Claims 1-6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-20 and 23-28, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/28/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth N. Kaytor on 7/16/2021.

The application has been amended as follows: 
Amend the Specification. Note that this examiner’s amendment is referring to the Amendment to the Specification filed on 07/16/2021 which was entered in this office action (above).  Amend as follows in paragraph headed SEQUENCE LISTING:
…has a size of [[77.6]] 79, 543 bytes.

Amend Claim 17, (b): (b) a nucleic acid comprising a crRNA sequence and a tracrRNA sequence targeted to the selected DNA sequence,
such that the nucleic acid complexes with the fusion polypeptide and directs the fusion polypeptide to the selected DNA sequence, wherein the method comprises 
Amend Claim 19: The method of claim 17, wherein the amino acid sequence of the APOBEC polypeptide comprises a residue other than aspartate at the position corresponding to position 131 of SEQ ID NO:20 
 Amend Claim 20: The method of claim 19, wherein the amino acid sequence of the APOBEC polypeptide comprises a glutamate or threonine residue at the position corresponding to position 131 of SEQ ID NO:20 

Amend Claim 23, line 1:  wherein the contacting comprises

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the presently claimed invention.  The closest prior art is 2017/0121693 to Liu et al (filed on 10/22,2016) but this reference does not teach or suggest that an APOBEC-Cas9 fusion polypeptide comprises an amino acid sequence that lacks amino acids 1-12 of SEQ ID NO:20 and is at least 95% identical to amino acids 13 to 199 of SEQ ID NO:20, nor does it teach or suggest an amino acid sequence that lacks amino acids 196-199 of SEQ ID NQ:20 and is at least 95% identical to amino acids 1 to 195 of SEQ ID NO:20, nor does it teach or suggest an amino acid sequence .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6, 17-20, and 23-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636